Citation Nr: 0700660	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-20 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October  2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the veteran's claim for 
service connection for bilateral tinnitus.      
 

FINDING OF FACT

The veteran does not have bilateral tinnitus that is causally 
or etiologically related to service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.                     38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that he is entitled to service 
connection for bilateral tinnitus as a result of noise 
exposure he suffered during service.  He reported being 
exposed to aircraft and gunfire noise while working on decks 
of aircraft carriers as an aircraft mechanic and being 
assigned to Attack Squadron 55 during three tours at sea from 
approximately September 1952 to July 1953.  The veteran also 
reported that he did not wear hearing protection during this 
time.           

The veteran's service medical records are negative for 
complaints of tinnitus or any treatment relating to tinnitus.  
His December 1955 separation examination shows that his 
hearing was normal.  The Board therefore finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).        

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  In an 
October 2001 VA medical report, the examiner noted that the 
veteran reported no tinnitus at the time.  In an addendum to 
the October 2001 medical report, however, the VA physician 
opined that it was "at least possible that a portion of the 
veteran's bilateral hearing loss and subjective tinnitus 
could be caused by the noise exposure he suffered in 
service."  While it is not clear that the veteran complained 
of tinnitus, it appears that the VA physician based his 
opinion on a review of the veteran's subjective report of his 
military noise exposure and his subjective complaint of 
tinnitus.  The filtering of the veteran's account of his 
military service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 409 (1995).  Additionally, 
the Board finds that the October 2001 medical opinion is 
speculative, in that the physician found that it was merely 
possible that the veteran's tinnitus was related to his 
period of active service.  A finding of service connection 
may not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2005); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).    

Because of the speculative nature of the October 2001 medical 
opinion, the RO requested another VA medical examination for 
the veteran.  In an April 2004 VA examination, the veteran 
reported that his bilateral tinnitus had started 
approximately five years ago.  In addition to providing a 
full audiometric examination, the VA examiner reviewed the 
veteran's complete claims file, including service medical 
records.  The examiner concluded that because the veteran's 
separation from service was in 1955, it was more likely than 
not that the noise trauma he suffered in service was not the 
etiology of the veteran's current bilateral tinnitus.  The 
Board finds the April 2004 medical opinion to be the most 
probative as to whether tinnitus was incurred in the 
veteran's service as it was based on a thorough review of the 
veteran's file and records in addition to his subjective 
reports of tinnitus.  The United States Court of Appeals for 
Veterans Claims has held that some factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444 (2000).

The available evidence indicates that the veteran complained 
of his tinnitus as having only started in 1999, approximately 
44 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, because the veteran's tinnitus did not 
become manifest to a compensable degree within one year 
following active service, presumptive service connection is 
not warranted.            

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
direct medical nexus between military service and the 
veteran's current bilateral tinnitus condition.  Thus, 
service connection for bilateral tinnitus is not warranted.  

The veteran contends that his current bilateral tinnitus 
condition is related to his active service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The weight of the medical evidence indicates that the 
veteran's bilateral tinnitus began many years after service 
and was not caused by any incident of service.  The Board 
concludes that the tinnitus condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
                
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002 and a 
rating decision in October 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2004 
statement of the case.   

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral tinnitus is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


